 Case 1:16-bk-11692       Doc 133     Filed 10/06/20 Entered 10/06/20 11:15:18          Desc Main
                                     Document      Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF RHODE ISLAND



                              NOTICE OF SUBSTITUTE COUNSEL


Attorney Keith J. McCarthy hereby withdraws as counsel of record in the attached listed bankruptcy

cases and/or proceedings, and attorney Joseph Dolben hereby enters his/her appearance as substitute

counsel in the attached listed bankruptcy cases and/or proceedings.


DATED: October 5, 2020                     BY WITHDRAWING COUNSEL:


                                           /s/Keith McCarthy
                                           Keith J. McCarthy, Esq.
                                           RI Bar #9346
                                           Harmon Law Offices, P. C.
                                           P.O. Box 610389
                                           Newton Highlands, MA 02461
                                           617-558-0500



DATED: October 5, 2020                     BY SUBSTITUTE COUNSEL:

                                           /s/ Joseph Dolben
                                           Joseph Dolben, Esq.
                                           RI Bar #7916
                                           Harmon Law Offices, P. C.
                                           P.O. Box 610389
                                           Newton Highlands, MA 02461
                                           617-558-0500
Case 1:16-bk-11692      Doc 133     Filed 10/06/20 Entered 10/06/20 11:15:18         Desc Main
                                   Document      Page 2 of 6



                                         CASE LIST
                                                                   Chapter /
  Case No.                        Case Title                     Lead BK case   Date Filed

1:14-bk-12117        Robert S Simoes and Allison J Simoes             7         9/18/2014
1:15-bk-10792      William Y Naylor, Jr. and Eileen L Naylor         13         4/17/2015
1:15-bk-11035       Brian T. Spargo and Melissa A. Spargo            13         5/17/2015
1:15-bk-11087                    Diane L Keaney                      13         5/22/2015
1:15-bk-11213                   Zachary S. Farrell                   13         6/11/2015
1:15-bk-11297            David Denis and Julie A. Denis              13         6/25/2015
1:15-bk-11419        Fred N. Raisner and Susan J. Raisner            13         7/20/2015
1:15-bk-11447                  Robert G. Desperini                   13         7/24/2015
1:15-bk-11456                   Steven C. Morro                      13         7/25/2015
1:15-bk-11546       Julio R. Samayoa and Maria I. Samayoa            13         8/3/2015
1:15-bk-11760                    Jason J Withrow                     13         9/10/2015
1:15-bk-11793                 Daniel W. Levesque                     13         9/15/2015
1:15-bk-12127                     Lesa Ann Nash                      13         11/3/2015
                   Fernando G. DosSantos and Fernanda F.
                                                                     13         11/19/2015
1:15-bk-12230                       DosSantos
1:15-bk-12361                  Edward R. Grindle                     13         12/7/2015
1:16-bk-10054        Anthony J Paone and Martha A Paone              13         1/12/2016
1:16-bk-10156        Randy Vickers and Michaela Vickers              13         1/29/2016
1:16-bk-10191                  Luis A. Hernandez                     13         2/4/2016
1:16-bk-10196                     Tina M. Rasta                      13         2/6/2016
1:16-bk-10207                     Efim Reikhrud                      13         2/9/2016
1:16-bk-10324   Jennifer M Daugherty and Jeremy K. Daugherty         13         2/29/2016
1:16-bk-10460                   James D. Sherrod                     13         3/21/2016
1:16-bk-10521   Robert D. St. Germain and Donna A. St. Germain       13         3/29/2016
1:16-bk-10637                   Mary P. Clifford                     13         4/12/2016
1:16-bk-10802         Jason E. Laurie and Kathleen Laurie            13         5/5/2016
1:16-bk-10817         Robert A. Perras and Lori A. Perras            13         5/9/2016
1:16-bk-10832                   Dennis M Power                       13         5/11/2016
1:16-bk-10876                    Nancy J Thurley                     13         5/18/2016
1:16-bk-11016    Maceo J. Mahaffey and Ann Marie Mahaffey            13         6/8/2016
1:16-bk-11039                    Michael J. King                     13         6/13/2016
1:16-bk-11160         Julio C Aragon and Monica Aragon               13         6/29/2016
1:16-bk-11216                       Jose Reyes                       13         7/14/2016
1:16-bk-11383                     Marc Belleville                    13         8/8/2016
1:16-bk-11394                   Laura A. McCabe                      13         8/11/2016
1:16-bk-11408                    Ebens Dorcilien                     13         8/14/2016
1:16-bk-11416                   Frank J. Dovidio                     13         8/16/2016
1:16-bk-11541                  Ernestina A Hayek                     13         9/6/2016
Case 1:16-bk-11692      Doc 133    Filed 10/06/20 Entered 10/06/20 11:15:18   Desc Main
                                  Document      Page 3 of 6



1:16-bk-11692               Kevin George Mathews                 13      9/29/2016
1:16-bk-11807                      Jill A. Parrett               13     10/20/2016
1:16-bk-12030                     Rose A. Peters                 13     11/28/2016
1:16-bk-12064           Billy J. Cox and Marion V. Cox           13     11/30/2016
1:16-bk-12085                    Brad D. Golden                  13      12/4/2016
1:16-bk-12104                  Keith D. Wilkerson                13      12/6/2016
1:16-bk-12133                   Damon P. Thomas                  13     12/13/2016
1:17-bk-10015                   Gioconda C Tirrell               13      1/6/2017
1:17-bk-10019       Carlos F. Alsina and Miosotis C. Alsina      13      1/9/2017
1:17-bk-10047                   Marc P. Rondeau                  13      1/12/2017
1:17-bk-10149   Lucien Michael Jarret and Kimberly Jean Jarret   13      1/30/2017
1:17-bk-10177            Vanna Nhem and Julie Nhem               13      2/1/2017
1:17-bk-10178                 Joshua E. Siatkowski               13      2/1/2017
1:17-bk-10342              Frederick G. Yeomans, Jr.             13      3/8/2017
1:17-bk-10356                    Erin K Matthews                 13      3/10/2017
1:17-bk-10376                Stephanie L. Niewola                13      3/12/2017
1:17-bk-10384                    Jason Simoneau                  13      3/15/2017
1:17-bk-10417                 Jennifer A. Magnant                13      3/20/2017
1:17-bk-10419                   Rafael A. Ramirez                13      3/21/2017
1:17-bk-10461         David M. Sheats and Loris C. Sheats        13      3/26/2017
1:17-bk-10498      Edward C Jennings and Sherry A Jennings       13      3/30/2017
1:17-bk-10554                Nicholas F. DeCiantis               13      4/7/2017
1:17-bk-10622                   Joseph P. Mathieu                13      4/18/2017
1:17-bk-10711       Kent H. Degraide and Carol A. Degraide       13      4/30/2017
1:17-bk-10743                     Sara R. Smith                  13      5/5/2017
1:17-bk-10799                  Christopher J. Jones              13      5/16/2017
1:17-bk-10849                     James E. Gold                  13      5/23/2017
1:17-bk-10933      Maryann Robinson and Kenneth A. Testa          7      5/31/2017
1:17-bk-10953                   Kristen E. Dexter                13      6/5/2017
1:17-bk-10964               Michael A. Boccanfuso                13      6/7/2017
1:17-bk-10966        Brian H. Wagner and Debra J. Wagner         13      6/7/2017
1:17-bk-10980                   Daniel L. Lacomb                 13      6/9/2017
1:17-bk-10993   Diana K. Charpentier and Thomas S. Charpentier   13      6/13/2017
1:17-bk-10995                  Joseph D. Colicchio               13      6/13/2017
1:17-bk-11145      James A. Lombari and Alyce M. Lombari         13      7/5/2017
1:17-bk-11180                     Ana R Pantoja                  13      7/12/2017
1:17-bk-11255         Dan J. Melino and Gina M. Melino           13      7/23/2017
1:17-bk-11256                     Luz A. Santana                 13      7/23/2017
1:17-bk-11274                    Yvelisse Taveras                13      7/26/2017
1:17-bk-11357                   Kim Ziegelmayer                   7      8/4/2017
1:17-bk-11377        Richard Reed and Dawn Teresa Reed           13      8/8/2017
1:17-bk-11396   Lorna Manocchia and Edward R. Manocchia, Jr.     13      8/10/2017
1:17-bk-11406   George A. McNamee and Stacyann J. McNamee        13      8/11/2017
Case 1:16-bk-11692     Doc 133     Filed 10/06/20 Entered 10/06/20 11:15:18   Desc Main
                                  Document      Page 4 of 6



1:17-bk-11429                 Manuel T. Morrow                   13      8/16/2017
1:17-bk-11498              Michael W. DeCarlo, Jr.               13      8/30/2017
1:17-bk-11517             Thomas J. LaMountain, III              13      8/31/2017
1:17-bk-11556                  David A. Lang, II                 13      9/6/2017
1:17-bk-11584                   Juan B. Reynoso                  13      9/12/2017
1:17-bk-11593     Jeffrey Alan Souter and Crystal Ray Souter     13      9/13/2017
1:17-bk-11615                 Tondalay M. Brown                  13      9/18/2017
1:17-bk-11634   Jacques F. Achille and Mijanielle M.J. Achille   13      9/20/2017
1:17-bk-11666      David W. Marble and Christine A. Marble       13      9/26/2017
1:17-bk-11685                    Jeffrey R Petit                 13      9/29/2017
1:17-bk-11692                      Siv Eng Ung                   13      9/29/2017
1:17-bk-11748                 Gary F. DeCorte, Jr.               13      10/7/2017
1:17-bk-11886                     John A. Doris                  13     10/31/2017
1:17-bk-11913                  Jacinta A. Knight                 13      11/5/2017
1:17-bk-11920        Stephen Mancini and Lois Z Mancini          13      11/7/2017
1:17-bk-11961          Xavier E Azero and Beth A Azero           13     11/13/2017
1:17-bk-11980        Thomas F. Faiola and Julie A. Faiola        13     11/16/2017
1:17-bk-12121                   Mercy C. Draper                  13     12/13/2017
1:17-bk-12168               Stephanie D. Rodrigues                7     12/21/2017
1:17-bk-12182                    Marie F. Delva                  13     12/28/2017
1:17-bk-12193                    David S. Stern                  13     12/29/2017
1:17-bk-12196                    Frantz S. Cadet                 13     12/29/2017
1:18-bk-10026               Joana Depina Almeida                 13      1/9/2018
1:18-bk-10087                E. Katherine Gardiner               13      1/22/2018
1:18-bk-10154         Kevin B. Tatro and Shelly A. Tatro         13      1/31/2018
1:18-bk-10182    Lawrence J Brown and Joan A Kapas Brown         13      2/7/2018
1:18-bk-10202                   Lynda M. Lynch                   13      2/11/2018
1:18-bk-10287                     Melissa J Lau                   7      2/26/2018
1:18-bk-10348                 Vicente R. Aboboto                 13      3/2/2018
1:18-bk-10464               Joseph R. Nardolillo, Jr             13      3/20/2018
1:18-bk-10503                   James H. Golden                  13      3/27/2018
1:18-bk-10560                 Marilyn Lou Garner                 13      4/4/2018
                    Michael J. Letourneau and Elizabeth A.
                                                                 13     4/12/2018
1:18-bk-10624                       Letourneau
1:18-bk-10636           Louis C. Silva and Diane Silva           13     4/15/2018
1:18-bk-10735                Leonard R Marsland                  13     4/30/2018
1:18-bk-10847                  Donna J. Lecuivre                 13     5/14/2018
1:18-bk-10871        James S. Bedard and Amy C. Bedard           13     5/18/2018
                   Luis F. Concepcion and Amy M. Malek-
                                                                 13     5/24/2018
1:18-bk-10915                      Concepcion
1:18-bk-11009                    Edmond Shabo                    13     6/7/2018
1:18-bk-11052                   Thomas A. Silva                  13     6/17/2018
1:18-bk-11155         Arthur J. Fry, Jr. and Patricia L. Fry     13     6/29/2018
Case 1:16-bk-11692      Doc 133     Filed 10/06/20 Entered 10/06/20 11:15:18   Desc Main
                                   Document      Page 5 of 6



1:18-bk-11173                 Linda VanAmersfoort                 13      7/2/2018
1:18-bk-11283   Heather E. Paskalides and Stephen M. Paskalides   13      7/26/2018
1:18-bk-11288                    Erica R LaFazia                  13      7/27/2018
1:18-bk-11290    Gerard W. Bourgeois and Marilyn S. Bourgeois     13      7/27/2018
1:18-bk-11336                  Richard J. Santagata               13      7/31/2018
1:18-bk-11345                  Roland R. Pepin, Jr.               13      8/2/2018
1:18-bk-11351                    Arabelle Calixte                 13      8/2/2018
1:18-bk-11372         Juna D. Lamour and Jean M. Lamour           13      8/7/2018
1:18-bk-11380                    Allen P. Correia                 13      8/10/2018
1:18-bk-11427      Richard A. Keeney, Jr. and Lisa A. Keeney      13      8/19/2018
1:18-bk-11438      Elizabeth A. Albino and Dennis W Albino        13      8/21/2018
1:18-bk-11578        Oswaldo Vargas and Maria I. Orellana         13      9/18/2018
1:18-bk-11603                    Donna A. Rivera                  13      9/23/2018
1:18-bk-11610                   Woodley M. Felix                  13      9/24/2018
1:18-bk-11640           Judy Johnson and Jusufu Mussa             13      9/27/2018
1:18-bk-11852       Jean Paul Mbengi and Nzati N. Mbengi          13      11/8/2018
1:18-bk-11875                  Donna M. Petorella                 13     11/16/2018
1:18-bk-11905      Manuel C. DaSilva and Helena M. DaSilva        13     11/25/2018
1:18-bk-11923          Robert D. Ellis and Megan M. Ellis         13     11/27/2018
1:18-bk-11975                Ann Marie P. Oliveira                13      12/3/2018
1:18-bk-12031     Kenneth Trebisacci and Rebecca Trebisacci       13     12/20/2018
1:18-bk-12037   Michael F. McKenney and Deborah A. McKenney       13     12/20/2018
1:18-bk-12042    Paul R. Mooney and Kristen Sullivan Mooney       13     12/21/2018
1:19-bk-10012                     Robert J. Ricci                 13      1/6/2019
1:19-bk-10021    Howard Edward Owens and Aline Lori Owens         13      1/7/2019
1:19-bk-10060                   Robert B. Clayton                  7      1/17/2019
1:19-bk-10074                Frank A. Gonsalves, Jr.              13      1/20/2019
1:19-bk-10078       David J. Place and Erin E. Todisco-Place      13      1/21/2019
1:19-bk-10233      Kevin M. Dubois and Geraldine M. Dubois        13      2/15/2019
1:19-bk-10322                    Paula A. Malone                  13      2/28/2019
1:19-bk-10333                     Andrea E Ricci                  13      3/4/2019
1:19-bk-10342       Michael Doumato and Joyce R. Doumato          13      3/5/2019
1:19-bk-10400               Christopher A. Swartzel               13      3/15/2019
1:19-bk-10528                  Jennifer A. Randall                13      4/1/2019
1:19-bk-10594       Bradley P. Sjosten and April M. Sjosten       13      4/15/2019
1:19-bk-10619                    Joyce A. Garrett                 13      4/19/2019
1:19-bk-10859                   Sandra M Manco                    13      5/29/2019
1:19-bk-10891                    Maria D. Gomes                   13      5/31/2019
1:19-bk-10911                   Jeffrey L. Bennett                13      6/5/2019
1:19-bk-10916                   Denise M. Adams                   13      6/6/2019
1:19-bk-10936       Marcus L Nelson and Heather G Nelson          13      6/10/2019
1:19-bk-10983              Franklin Orlando Martinez              13      6/21/2019
1:19-bk-11012                 Frank T Blazejewski                 13      6/26/2019
Case 1:16-bk-11692      Doc 133     Filed 10/06/20 Entered 10/06/20 11:15:18   Desc Main
                                   Document      Page 6 of 6



1:19-bk-11140   Philip B. Frankenberg and Claudia I. Frankenberg    7     7/19/2019
1:19-bk-11149        Marsha K. Estrela and Carlos C. Estrela       13     7/22/2019
1:19-bk-11194                     Jessica Marrero                  13     7/30/2019
1:19-bk-11230                     Jeffrey S Howe                   13     8/1/2019
1:19-bk-11250                    Robert M. Ganem                   13     8/5/2019
1:19-bk-11268                 Christopher P. Cooper                13     8/7/2019
1:19-bk-11388                    Bryan R. Gruebel                  13     8/30/2019
1:19-bk-11416                   Michelle C. Januse                 13     9/7/2019
1:19-bk-11473        Paul S. Sacchetti and Sandra J. Sacchetti     13     9/18/2019
1:19-bk-11525                     Lisa A Calabro                   13     9/26/2019
1:19-bk-11546                   Jennifer A. Gordon                 13     10/1/2019
1:19-bk-11693                  Gary M. Munroe, Sr.                 13    10/31/2019
1:19-bk-11762                    Janice M. Briggs                  13    11/18/2019
1:19-bk-11767                   Charles L. Ferreira                13    11/19/2019
1:20-bk-10013        Delfina J Sebastiao and Jose E Sebastiao      13     1/6/2020
1:20-bk-10100                     Gary A. Kilgore                  13     1/29/2020
1:20-bk-10158        George W. Prior, Jr. and Debora G. Prior      13     2/7/2020
1:20-bk-10202                      Ivy K. Nimley                   13     2/20/2020
1:20-bk-10253                   David M. Allsworth                 13     2/28/2020
1:20-bk-10316     Everett L. Maggs, III and Kathryn T. Maggs       13     3/10/2020
1:20-bk-10331                   William M. Kahler                  13     3/12/2020
1:20-bk-10390        Christopher LeBlanc and Diane LeBlanc         13     3/19/2020
1:20-bk-10417                   Charles F. Gregory                 13     3/24/2020
1:20-bk-10465                    Kim L. Goodheart                  13     4/9/2020
1:20-bk-10539                    Laurie A. Francis                 13     4/30/2020
1:20-bk-10644                  Jason B. Quinlan, Sr.                7     6/3/2020
1:20-bk-10649                     John B. Dudley                   13     6/5/2020
1:20-bk-10731       Raymond A. Tucker and Leslie L. Tucker         13     7/1/2020
1:20-bk-10750                      Saldis Salcedo                   7     7/10/2020
1:20-bk-10779                     Guina M Vinas                     7     7/14/2020
1:20-bk-10806                   Meegan T. Baglieri                 13     7/22/2020
1:20-bk-10814                      Jill P. Troiani                  7     7/24/2020
1:20-bk-10923                     Robert A. Tella                  13     8/28/2020
